DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Kale on 8/16/2022.

The application claim 1 has been amended as follows: 

1.	(Currently Amended by examiner) An atmospheric pressure linear RF plasma source comprising:
	an enclosure enclosing a chamber in the form of an extended slot, the slot having a width W, a length L, and a thickness T, with W ≥ 20T, the enclosure having two opposing major walls enclosing the slot in a direction of the thickness of the slot, and two opposing minor walls enclosing the slot in a direction of the width of the slot, the enclosure having a top opening communicating with the slot for receiving a flow of a gas, the enclosure having a bottom opening communicating with the slot for delivering a flow of plasma, the bottom opening being open to atmospheric pressure, the enclosure having an interior surface comprising surfaces facing the slot of each of the major and minor walls and an exterior surface comprising surfaces facing away from the slot of each of the major and minor walls, the two major walls of the enclosure comprising a dielectric material; and
	two or more pairs of pancake coils connected to each other in a planar arrangement on the enclosure, each pair comprising a first and a second pancake coil positioned in an opposing relationship on opposite sides of the enclosure adjacent to the surfaces of the major walls corresponding to the exterior surface.


REASONS FOR ALLOWANCE

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 1  the closest prior art of record fails to teach or reasonably suggest that  An atmospheric pressure linear RF plasma source comprising: an enclosure enclosing a chamber in the form of an extended slot, the slot having a width W, a length L, and a thickness T, with W≥20T, the enclosure having two opposing major walls enclosing the slot in a direction of the thickness of the slot, and two opposing minor walls enclosing the slot in a direction of the width of the slot, the enclosure having a top opening communicating with the slot for receiving a flow of a gas, the enclosure having a bottom opening communicating with the slot for delivering a flow of plasma, the bottom opening being open to atmospheric pressure, the enclosure having an interior surface comprising surfaces facing the slot of each of the major and minor walls and an exterior surface comprising surfaces facing away from the slot of each of the major and minor walls, the two major walls of the enclosure comprising a dielectric material; and two or more pairs of pancake coils, each pair comprising a first and a second pancake coil positioned in an opposing relationship on opposite sides of the enclosure adjacent to the surfaces of the major walls corresponding to the exterior surface.  Hence, claim 1, and depending claims 2-10 are allowed.

Referring to the claim 11 the closest prior art of record fails to teach or reasonably suggest that An atmospheric pressure linear RF plasma source comprising: an enclosure enclosing a chamber in the form of an extended slot, the slot having a width W, a length L, and a thickness T, with W ≥ 20T, the enclosure having two opposing major walls enclosing the slot in a direction of the thickness of the slot, and two opposing minor walls enclosing the slot in a direction of the width of the slot, the enclosure having a top opening communicating with the slot for receiving a flow of a gas, the enclosure having a bottom opening communicating with the slot for delivering a flow of plasma, the bottom opening being open to atmospheric pressure, the enclosure having an interior surface comprising surfaces facing the slot of each of the major and minor walls and an exterior surface comprising surfaces facing away from the slot of each of the major and minor walls, the two major and the two minor walls of the enclosure comprising a dielectric material; and an elongated solenoid coil surrounding the outer surface of the enclosure.  Hence, claim 11, and depending claims 2-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-20 are allowed over prior art by examiner’s amendment.

Prior art:  The closest prior art US 6087778, US2003/0015965, US9550694,  teaches or reasonably suggest that an atmospheric pressure linear RF plasma source comprising: an enclosure enclosing a chamber in the form of an extended slot, the slot having a width W, a length L, and a thickness T, with W≥20T, the enclosure having two opposing major walls enclosing the slot in a direction of the thickness of the slot, and two opposing minor walls enclosing the slot in a direction of the width of the slot, the enclosure having a top opening communicating with the slot for receiving a flow of a gas, the enclosure having a bottom opening communicating with the slot for delivering a flow of plasma, the bottom opening being open to atmospheric pressure, the enclosure having an interior surface comprising surfaces facing the slot of each of the major and minor walls and an exterior surface comprising surfaces facing away from the slot of each of the major and minor walls, the two major walls of the enclosure comprising a dielectric material. But fails to teach or suggest the non-obvious subject matter indicated by examiner.  It is not obvious to an ordinary skill to suggest these modifications. Hence, allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        8/16/2022